 1

 2
                                UNITED STATES DISTRICT COURT
 3                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 4
           CHRISTOPHER RYAN SAADE,
 5
                                     Plaintiff,
 6
                  v.                                          C19-470 TSZ
 7
           STATE OF WASHINGTON                                MINUTE ORDER
 8         DEPARTMENT OF HEALTH, et al.,

 9                                   Defendants.

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
          (1)    Plaintiff is directed to file a supplemental brief, not to exceed 10 pages, by
12 October 8, 2019, addressing whether the Fourth Amendment right that Defendant
   Timothy J. Fenimore allegedly violated was “clearly established” at the time of the
13 alleged violations. 1

14          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
15
            Dated this 18th day of September, 2019.
16
                                                          William M. McCool
                                                          Clerk
17
                                                          s/Karen Dews
18
                                                          Deputy Clerk
19

20          1
            If Plaintiff fails to file the requested supplemental briefing, the Court will grant the
   deferred portion of the State Defendants’ motion on qualified immunity grounds. Hernandez v.
21
   City of San Jose, 897 F.3d 1125, 1137 (9th Cir. 2018) (finding that it is plaintiff’s burden to
   “point to prior case law that articulates a constitutional rule specific enough to alert these
22 [Defendants] in this case that their particular conduct was unlawful”) (quoting Sharp v. Cty. of
   Orange, 871 F.3d 901, 911(9th Cir. 2017)). After reviewing any supplemental brief, the Court
23 provides notice to Plaintiff that it may grant the deferred portion of the State Defendants’ motion.

     MINUTE ORDER - 1
